El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 26 de julio de 1913 Oliver Shaw presentó deman-da ante la Corte de Distrito de Humacao en cobro de dinero contra la Sucesión de A. Rodríguez Cruz constituida por su viuda y diez hijos legítimos que se nombran en dicha demanda, alegando como hechos determinantes de su acción los siguien-tes :
Io. Que Antonio Rodríguez Cruz tomó en préstamo al de-mandante varias partidas de dinero que en l.° de julio de 1912 *873sumaban la cantidad de $651.53, los que se obligó Rodríguez Cruz a pagar en la forma, día y condiciones consignadas en un documento privado, inserto literalmente en la demanda.
En ese documento, que aparece suscrito por el deudor A. Rodríguez y por los testigos Marcelo Centeno y Gregorio Ro-dríguez en l.° de julio de 1912, se obligó Rodríguez a pagar en Io. de julio de 1913 a Oliver Shaw o a su orden, la cantidad de $651.53, valor recibido de dicho señor con costas y demás perjuicios que se originaran para su cobro en caso de no ve7 niñearse el pago en la fecha indicada, y el interés del 1% men-sual correspondiente a la demora.
2o. Que Antonio Rodríguez Cruz falleció el día 9 de diciem-bre de 1912 dejando como únicas personas con derecho a su-cederle a sus diez hijos legítimos relacionados en la demanda, seis de ellos menores de edad, y a su viuda Leocadia Rodrí-guez en cuanto a la cuota usufructuaria correspondiente, cu-yas personas han estado en posesión y disfrutan de los bienes ■del finado.
3o. Que ni Antonio Rodríguez Cruz ni sus’ herederos, ni otra persona, han pagado al demandante la expresada canti-dad de $651.53, ni parte de ella, ni los intereses devengados desde el día Io. de julio de 1913, cuyo pago ha reclamado el demandante a la viuda e hijos mayores del finado.
La demanda concluye con la súplica de que se dicte sen-tencia condenando a los demandados al pago de la suma adeu-dada de $651.53 con sus intereses al tipo del 1% mensual des-de el Io. de julio de 1913 hasta su completo pago, y las costas y honorarios que se originen con el pleito al demandante.
A la anterior demanda opusieron los demandados la ex-cepción previa de que los hechos en ella alegados no determi-nan una causa de acción, cuya excepción fué declarada sin lugar por orden de 7 de diciembre de 1913, y habiendo formula-do contestación aceptaron los hechos Io. y 2o. de la demanda, pero no el tercero, alegando que la cantidad objeto del pagaré había sido pagada por Rodríguez.
^Celebrado el juicio la corte dictó sentencia en 5 de noviera-*874bre cle 1915 por la que “declara con lugar la demanda y con-dena a los demandados a satisfacer al demandante la suma de $651.53, importe del pagaré que dió origen a la acción-ejer-citada por Oliver Sliaw sobre cobro de dinero, debiendo los-demandados pagar las costas.”
Contra esa sentencia interpuso la representación de los demandados recurso de apelación para ante esta Corte Su-prema, y ya interpuesto el recurso, la corte, por orden de 10 de abril de 1916, a solicitud del demandante, dispuso se regis-trara una nueva sentencia adicionando a la anterior en su: parte dispositiva el pago de los intereses reclamados en la demanda.
Funda la parte apelante su recurso en que la corte cometió-error en la apreciación de las pruebas, pero se limita a afirmar la existencia de dicho error sin que baga un examen detenido-de los elementos probatorios aportados al juicio para conven-cernos de tal afirmación.
Hemos examinado la evidencia propuesta por ambas par-tes y atendiendo al resultado de ella y a las admisiones de la parte demandada en su contestación a la demanda, no encon-tramos que la corte de Humacao cometiera el error que se le imputa. La parte demandada admitió la existencia de la obligación cuyo cumplimiento se le reclama y la única cuestión en issue es la de si esa obligación ha sido extinguida mediante pago.
El artículo 1182 del Código Civ-il establece que la prueba de las obligaciones incumbe al que reclama su cumplimiento y la de su extinción al que la opone, y concordante con ese artículo, preceptúa el 108 de la Ley de Evidencia en procedi-mientos civiles, que la prueba de la obligación corresponde a la parte que exige su cumplimiento, y la prueba de su extinción corresponde a la parte que la niega.
La existencia de la obligación, además de haber sido ad-mitida en su contestación por la parte demandada, ha sido probada en el juicio testifical y documentalmente, pero no así la extinción de la obligación mediante pago.
*875Contra la extinción ele la obligación existe además la pre-sunción de encontrarse en poder del acreedor el documento o, pagaré que la demuestra, cuya autenticidad no lia sido negada por el demandado, y dicha presunción no ha sido destruida por prueba en contrario.
No sostuvo la apelante en su alegato escrito la excepción de que los hechos expuestos en la demanda no determinan una causa de acción, pero en el acto de la vista la sostuvo oral-mente fundándola en que dicha demanda no contenía la ale-gación de que además de haber sido suscrito el pagaré por el deudor había sido entregado al acreedor. El artículo 42 del Reglamento de esta corte ordena que el apelante en su alegato escrito exponga los errores en que funda su recurso, orde-nando el artículo 43 que la corte, al resolver el caso, podrá dejar de tomar en consideración aquellos errores que no se hayan señalado, a no ser que sean fundamentales. La omi-sión que alega el apelante para que se califique de defectuosa la demanda, atendidas las circunstancias del caso, no puede calificarse de error fundamental, y tampoco aparece que por esa omisión haya sido perjudicado en sus derechos, por lo que nos abstenemos de tomarla en consideración.
Ni queremos hacer caso omiso de la cuestión levantada en el acto de la vista por el abogado de la demandada, consis-tente en que la corte carecía de jurisdicción para conocer del recurso por no existir en el récord la nueva sentencia que debió haberse registrado enmendando la primitiva, habiendo sido ésta la apelada, y no la segunda que vino a sustituirla. La sentencia con su enmienda ha sido traída a esta corte por haberse concedido permiso para ello a la parte apelante.
Entendemos que esta corte, por la enmienda ordenada, no perdió su jurisdicción sobre la sentencia contra la cual se in-terpuso el recurso, y que la tiene para considerar dicha senten-cia y su enmienda, pues ésta fué accidental, conforme con el pedimento de la demanda, y no se hizo oposición a ella por la parte demandada.
En el caso de Martínez v. Delgado et al. 18 D. P. R. 382, *876dejamos establecido que apelada una sentencia y modificada en ciertos extremos sin importancia, previa notificación y con-sentimiento de la parte apelada, por la corte sentenciadora, después de interpuesto el recurso, la sentencia original no queda sustituida ni anulada por la sentencia enmendada y la fecha de la sentencia primitiva es la que rige, debiendo con-siderarse la enmienda subsiguiente como una orden nunc pro-tune o relativa a la sentencia original, y el recurso interpuesto y pendiente no queda perjudicado por dicha modificación.
Por las razones expuestas es de confirmarse la sentencia apelada que dictó la Corte de Distrito de Humacao en 5 de noviembre de 1915, con la adición posterior hecha a la misma ordenando el pago de los intereses reclamados en la demanda.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.